Citation Nr: 0009656	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  95-07 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disability, currently rated as 60 percent disabling. 

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from to November 1976 to 
November 1980. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida (hereinafter RO).  The 
Board denied both claims on appeal in a decision dated April 
22, 1999.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (hereinafter Court).  
In an order dated October 12, 1999, the Court vacated the 
April 1999 Board decision and granted a Joint Motion for 
Remand.  


REMAND

It was stated in the Joint Motion for Remand that the Board 
did not provide an adequate discussion regarding 
consideration of whether an extraschedular evaluation is 
warranted for the service-connected back disability under 
38 C.F.R. § 3.321(b).  Fault was also found with the manner 
in which the provisions  of 38 C.F.R. § 4.16(a) were applied 
by the Board in its adjudication of the claim for a total 
disability rating for compensation based on individual 
unemployability.  

Subsequent to the Joint Motion for Remand, additional 
evidence and argument pertinent to the veteran's appeal was 
submitted by the veteran's attorney in February 2000.  The 
additional evidence includes VA outpatient treatment records 
and a medical opinion dated August 27, 1999.  The veteran's 
attorney indicated that the veteran has waived his right to 
have the RO review this evidence pursuant to 
38 C.F.R. § 20.1304(c).   

While the record includes a report from a social and 
industrial survey, and clinical evidence and opinions 
concerning the nature of the service-connected back 

disability and its impact on employment, the Board concludes 
that a definitive medical opinion as to whether all, 
including sedentary, employment is precluded by the veteran's 
service-connected disabilities would be of great assistance 
to the Board in addressing the concerns expressed in the 
Joint Motion for Remand.  Such an opinion will be requested 
upon remand. 

A remand will also afford the RO the opportunity to review 
the evidence submitted in February 2000.  While the right to 
have this evidence reviewed by the RO has been waived, 
allowing the RO to conduct the initial review of this 
evidence rather than the Board will eliminate any potential 
prejudice to the veteran.

For the reasons stated above, this case is REMANDED for the 
following development:

1.  The veteran's claims file is to be 
forwarded to an appropriate VA physician 
who is to, in a manner that is as 
definitive as possible, provide an 
opinion as to whether all, including 
sedentary, employment is precluded by 
service-connected disability.  The RO is 
to ensure that such a definitive opinion 
is associated with the claims file.

2.  Thereafter, the RO is to readjudicate 
the claims on appeal, based on a review 
of the opinion requested above, the 
August 27, 1999, VA medical opinion and 
additional evidence submitted in February 
2000, and all the other pertinent 
evidence of record.  Should the claims 
remain denied, the RO is to prepare a 
supplemental statement of the case (SSOC) 
that documents consideration of an 
extraschedular rating for the service-
connected back disability under 
38 C.F.R. § 3.321(b)(1), and entitlement 
to a total 

disability rating for compensation based 
on individual unemployability under the 
provisions of 38 C.F.R. §§ 4.16(a) and 
(b).  The RO is to discuss in the SSOC 
its interpretation of 38 C.F.R. § 4.16(a) 
regarding the schedular criteria for 
total disability ratings for compensation 
based on individual unemployability as 
set forth therein.

The veteran has the right to submit additional evidence and 
argument with respect to the claims on appeal.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

Thereafter, to the extent the benefits sought are not 
granted, and after application of applicable procedures, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to assist the veteran 
in the development of his appeal, and the Board does not 
intimate an opinion, either legal or factual, as to the 
ultimate disposition warranted in this case.  No action is 
required of the veteran unless he is notified.


		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


